DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rob Faris on 3/21/2022.

The application has been amended as follows: 
	
	1-4. (Cancel)  
  
5. (Currently Amended) A scheduling method, comprising: receiving, by a second device, information about a transmission time difference that is sent by a first device, wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link; wherein the first link comprises a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device; wherein the control channel of the first link comprises a channel used to send control information on the first link; and the data channel of the first link comprises a channel used to send data on the first link; determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link, including performing a comparison between the transmission time difference and a processing delay; and performing, by the second device, scheduling a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device;
-2-CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 wherein the information about the transmission time difference further comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0, 
wherein the determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved for the data channel of the first link comprises: -3-CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 
performing a comparison between the transmission time difference and a processing delay, and in response to the comparison, implementing at least one of the following manners: 
a scheduling manner (1): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being greater than the processing delay of the second device, the second device does not reserve a resource for the data channel of the first link; 
and a scheduling manner (2): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being less than or equal to the processing delay of the second device, the second device reserves a resource for the data channel of the first link


6. (Canceled)  
7. (Previously Presented) The method according to claim 5, wherein the receiving, by a second device, information about a transmission time difference that is sent by a first device comprises: -4-CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 receiving, by the second device in at least one of the following manners, the information about the transmission time difference that is sent by the first device: a receiving manner (1): the second device receives the information (1) about the transmission time difference that is sent by the first device by using higher layer signaling or physical layer signaling; a receiving manner (2): the second device receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; a receiving manner (3): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling; or a receiving manner (4): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling.  

8. (Currently Amended) The method according to claim 6 

9. (Currently Amended) The method according to claim 5 

10. (Previously Presented) The method according to claim 5, further comprising: when the information about the transmission time difference further comprises the value N of the transmission time difference, determining, by the second device, a location of the data channel of the first link based on the value N of the transmission time difference.  
11. (Original) The method according to claim 8, wherein the scheduling, by the second device, a second link based on the information about the transmission time difference comprises at least one of the following manners: a scheduling manner (5): if the second device reserves a resource for the data channel of the first link, the second device schedules the second link on a resource other than the reserved resource; or a scheduling manner (6): if the second device does not reserve a resource for the data channel of the first link, the second device dynamically schedules the second link.  

12-14. (Cancel)  
  
15. (Currently Amended) A second device, comprising: a receiver, configured to receive information about a transmission time difference that is sent by a first device, wherein the transmission time difference is a time difference between a -7-CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link; the first link comprises a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device; wherein the control channel of the first link comprises a channel used to send control information of a backhaul link on the first link; and the data channel of the first link comprises a channel used to send data on the first link; determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link, including performing a comparison between the transmission time difference and a processing delay; and a processor, configured to perform scheduling of a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device; 
wherein the information about the transmission time difference further comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; -8-CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0; 
wherein the processor is configured to determine, in at least one of the following manners, whether the resource needs to be reserved for the data channel of the first link: a scheduling manner (1): in response to about the transmission time difference, and in response to 
and a scheduling manner (2): in response to and in response to 

16. (Cancel)  
17. (Previously Presented) The device according to claim 15, wherein the receiver is configured to receive, in at least one of the following manners, the information about the transmission time difference that is sent by the first device: a receiving manner (1): the receiver receives the information (1) about the transmission time difference that is sent by the first device by using higher layer signaling or physical layer signaling; a receiving manner (2): the receiver receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; a receiving manner (3): the receiver receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the receiver receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling; or a receiving manner (4): the receiver receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the receiver receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling.  
18. (Previously Presented) The device according to claim 15, wherein the processor is configured to: determine, based on the information about the transmission time difference, whether a resource needs to be reserved for the data channel of the first link, and/or schedule a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device.  
19. (Previously Presented) The device according to claim 15, wherein the processor is further configured to determine
20. (Previously Presented) The device according to claim 15, wherein the processor is configured to schedule the second link in at least one of the following manners: a scheduling manner (5): if the processor reserves a resource for the data channel of the first link, the processor schedules the second link on a resource other than the reserved resource; or a scheduling manner (6): if the processor does not reserve a resource for the data channel of the first link, the processor dynamically schedules the second link.

	Allowable Subject Matter
Claim 5, 7-11, 15, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as modified in the Examiner’s amendment authorized 3/21/2022. Specifically, the prior art fails to teach, “receiving, by a second device, information about a transmission time difference that is sent by a first device, wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link; wherein the first link comprises a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device,” and “determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link, including performing a comparison between the transmission time difference and a processing delay” with “and in response to the comparison, implementing at least one of the following manners: a scheduling manner (1): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being greater than the processing delay of the second device, the second device does not reserve a resource for the data channel of the first link; and a scheduling manner (2): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being less than or equal to the processing delay of the second device, the second device reserves a resource for the data channel of the first link” as claimed in combination with the other claimed limitations.
Previously cited portions of Pasad et al. (“Pasad”) (US 20110103292 A1) ¶0098-99 teaches wherein a time difference in backhaul and relay links are indicated to prevent collisions in resources. See  ¶0098-101 where the RN schedules or uses the time delays to schedule transmissions, and for use in relay between second and third devices. Wang et al. (“Wang”) (US 20190174432 A1) teaches performing a comparison between the transmission time difference and a processing delay in ¶0104 where a time difference in subframe uplink scheduling and a processing delay. Yu US 20140003396 A1 ¶0040 teaches comparing processing delays with other time intervals. None of the reference teaches “determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link, including performing a comparison between the transmission time difference and a processing delay” with “and in response to the comparison, implementing at least one of the following manners: a scheduling manner (1): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being greater than the processing delay of the second device, the second device does not reserve a resource for the data channel of the first link; and a scheduling manner (2): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being less than or equal to the processing delay of the second device, the second device reserves a resource for the data channel of the first link” as claimed in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY L VOGEL/             Primary Examiner, Art Unit 2478